Civil action to recover damages for an alleged negligent injury and killing of plaintiff's livestock (mule) by defendant's engine and cars.
From a verdict and judgment for defendant, the plaintiff appeals, assigning errors.
The evidence is conflicting on the main issue of liability; it is purely a question of fact; the jury has determined the matter *Page 854 
against the plaintiff; there is no reversible error appearing on the record; the instruction in regard to the "prima facie evidence of negligence," arising under C. S., 3482, where suit is brought within six months after the cause of action accrued, when considered in connection with other portions of the charge, must be resolved in favor of the validity of the trial; the verdict and judgment will be upheld.
No error.